Exhibit 10.2

 



Amendment To Agreement

Between

Bingham Canyon Corporation

And

Annihilyzer, Inc.

 

 

WHEREAS Bingham Canyon Corporation (referred to herein as “Bingham” or “Buyer”)
and Annihilyzer, Inc, (referred to herein as “Seller”) have heretofore entered
into an agreement dated November 29, 2016 (the “Agreement”), a copy of which is
annexed hereto and made a part hereof; and

 

WHEREAS Bingham and Seller are desirous of amending certain items of the
Agreement as hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein,

 

IT IS HEREBY AGREED:

 

1.Paragraph (1.2) of Article 1 of the Agreement is hereby deleted in its
entirety and is replaced by the following Paragraph (1.2):

 

“(1.2) At Closing, Bingham shall: (a) issue and deliver to seller, a total of
2,250,000 shares of common stock of Bingham (hereinafter referred to as “Seller
Shares”) constituting the purchase price (the “Purchase Price”)” and (b)
effective as of the Closing, Bingham shall grant to Seller or its designee, a
3-year sub-registration license or right to use Bingham’s EPA Registration #
82341-4. Bingham agrees to allow Seller to sell its registered product under
Seller’s name and address. This is sometimes referred to as a supplemental
distribution and the product is referred to as a supplemental registration or
distributor product. As a result, Bingham hereby GRANTS, ASSIGNS and CONVEYS to
Seller all of the necessary rights, including but not limited to act as
Bingham’s agent, to use, manufacture and sell Bingham’s proprietary fluid
arising from Bingham’s EPA Registration # 82341-4 for a 3 year period beginning
upon the effective date. During the 3 year term, Seller shall pay to Bingham a
total of $0.50 for each gallon that Seller sells of Bingham’s proprietary fluid
arising from Bingham’s EPA Registration # 82341-4. No other consideration will
be tendered by Seller concerning for the use of the Registration. Bingham agrees
to promptly cooperate with Seller and execute all necessary documents so that
Seller may utilize Bingham’s EPA Registration # 82341-4 as a sub-registrant
contemplated herein, including but not limited to all necessary submissions to
the United States Environmental Protection Agency (EPA) or other federal, state,
or local governing agencies.

 

 

2.There shall be added to Article 1 of the Agreement, the following new
Paragraph (1.4) which shall read as follows:

 

“At Closing, Bingham shall execute and deliver to Seller, a mutually acceptable
assignment of their right in the EPA Registration # 82341-4 (the “EPA
Assignment”). A copy of the acceptable EPA Assignment is attached hereto as
Schedule 1.2.”

 

 

3.Paragraph (2.11) at subdivision (c) of Article 2 of the Agreement is hereby
amended and replaced to read as follows:

 

“(c) Seller has reviewed and understands the disclosure provided and Buyers
written recent disclosure forms filed with the SEC: Form 10K Annual Report filed
March 29,2016, Form 10Q Report filed November 14, 2016, Form 8K Current Report
filed September 2, 2016 and Form 8K-A Current Report filed October 12, 2016.”

 

4.There shall be added to Article 3 of the Agreement, the following new
Paragraph (3.8) which shall read as follows:



 

“(3.8) After the Closing, Bingham shall file a registration statement with the
SEC (the “Registration Statement”) in the very near future, which, subject to
consent of the underwriter, such that Bingham shall register for sale to the
public upon effectiveness of the Registration Statement, shares on behalf of
Bingham and shares representing up to a total of 16% of the Seller Shares.”

 

5.Subparagraph (f) of Paragraph (5.1) of Article 5 is hereby deleted in its
entirety.

 

6.The Agreement, Article 5, Paragraph 5.1 is amended to reflect that the parties
agree to extend the Closing from April 1, 2017, until April 6, 2017.

 

7.Except as amended hereby, the Agreement dated November 29, 2016 between the
parties is ratified and approved.

 



 

IN WITNESS WHEREOFthe Parties have set forth their signature and seals this 6th
day of April, 2017.

 

 

Bingham Canyon Corporation

 

 

By /s/ Gary Grieco          

Gary Grieco, President

 

 

Annihilyzer, Inc.

 

 

By /s/ Marty Paris           

Marty Paris, Director